                                                Case 16-53217-pmb                     Doc 44    Filed 07/30/21 Entered 07/30/21 17:16:53                                       Desc
                                                                                                    Page 1 of 2
                                                                                        Form 1
                                                                                                                                                                                                            Page: 1
                                                                    Individual Estate Property Record and Report
                                                                                     Asset Cases
Case No.:    16-53217-PMB                                                                                                                    Trustee Name:        (300320) S. Gregory Hays
Case Name:       HENDRIX, DORA MARIE                                                                                                         Date Filed (f) or Converted (c): 02/22/2016 (f)
                                                                                                                                             § 341(a) Meeting Date:       03/11/2021
For Period Ending:       06/30/2021                                                                                                          Claims Bar Date: 07/15/2021

                                                      1                                              2                              3                            4                      5                          6

                                             Asset Description                                    Petition/                 Estimated Net Value           Property Formally         Sale/Funds                Asset Fully
                                  (Scheduled And Unscheduled (u) Property)                      Unscheduled            (Value Determined By Trustee,         Abandoned            Received by the          Administered (FA)/
                                                                                                   Values                 Less Liens, Exemptions,        OA=§554(a) abandon.          Estate                Gross Value of
  Ref. #                                                                                                                      and Other Costs)                                                             Remaining Assets

    1       2012 Kia Sorento, 99000 miles                                                                 14,600.00                               0.00           OA                                 0.00                        FA
            Notice of Abandonment filed on 4/16/21.

    2       2br,lr,dr                                                                                      1,300.00                               0.00                                              0.00                        FA

    3       3 tvs's, 1 tablet                                                                                 400.00                              0.00                                              0.00                        FA

    4       Clothes                                                                                            60.00                              0.00                                              0.00                        FA

    5       Costume Jewelry                                                                                    15.00                              0.00                                              0.00                        FA

    6       3 Dogs                                                                                             60.00                              0.00           OA                                 0.00                        FA
            Notice of Abandonment filed on 4/16/21.

    7       Cash                                                                                                6.00                              0.00                                              0.00                        FA

    8       Checking: BOA                                                                                      32.00                              0.00                                              0.00                        FA

    9       Checking: BB&T                                                                                      0.00                              0.00                                              0.00                        FA

    10      Savings: Atlanta Postal Credit Union                                                               34.00                              0.00                                              0.00                        FA

    11      Product Liability Claim 1 (u)                                                                 55,000.00                         12,960.27                                               0.00                65,000.00
            Settlement agent has negotiated and finalized medical liens.

    12      Additional Potential Products Liability Claim 2 (u)                                                 0.00                        Unknown                                                 0.00                Unknown
            Claim has been stayed for the past 3 years so the parties can discuss settlement.
            Claim amount and timing is unknown.

    13      Additional Potential Products Liability Claim 3 (u)                                                 0.00                              0.00                                              0.00                        FA

    14      Additional Potential Products Liability Claim 4 (u)                                                 0.00                              0.00                                              0.00                        FA

   14       Assets                Totals        (Excluding unknown values)                               $71,507.00                        $12,960.27                                           $0.00                  $65,000.00
                                          Case 16-53217-pmb                 Doc 44     Filed 07/30/21 Entered 07/30/21 17:16:53                        Desc
                                                                                           Page 2 of 2
                                                                             Form 1
                                                                                                                                                                                   Page: 2
                                                         Individual Estate Property Record and Report
                                                                          Asset Cases
Case No.:    16-53217-PMB                                                                                                  Trustee Name:      (300320) S. Gregory Hays
Case Name:     HENDRIX, DORA MARIE                                                                                         Date Filed (f) or Converted (c): 02/22/2016 (f)
                                                                                                                           § 341(a) Meeting Date:   03/11/2021
For Period Ending:     06/30/2021                                                                                          Claims Bar Date: 07/15/2021


      Major Activities Affecting Case Closing:
                                    2/17/21 - The case was originally filed on February 22, 2016 and was closed as a no asset case on July 8, 2016. The US Trustee was notified that the
                                    Debtor was entitled to a personal injury award that is property of the bankruptcy estate. On January 11, 2021, the UST file a motion to reopen the case.
                                    On February 10, 2021 an order was entered reopening the case and on February 17, 2021, Trustee was appointed as the successor trustee.

                                    3/12/21 - The Debtor amended her schedules and listed 4 potential product liability claims. After investigation, the Trustee believes two of the four
                                    claims have value and is pursuing recovery.

                                    6/30/21 - The settlement of asset # 11 has been finalized. Trustee will employ special counsel and finalize settlement and consider filing his TFR upon
                                    receipt of the settlement funds if funds are sufficient to pay creditors in full.

      Initial Projected Date Of Final Report (TFR):            06/30/2023                                 Current Projected Date Of Final Report (TFR):               06/30/2023


             07/30/2021                                                                                     /s/S. Gregory Hays

                Date                                                                                        S. Gregory Hays
